Title: From Alexander Hamilton to Nathan Rice, 22 August 1799
From: Hamilton, Alexander
To: Rice, Nathan


Sir
New York Aug 22. 1799

An early preparation for winter Quarters will conduce to the comfortable accommodation of the troops and is the more necessary as sufficient barracks no where exist in which they may be quartered in entire corps; a circumstance extremely desireable.
It is therefore conceived that it may be found most eligible to hut the troops during the ensuing winter.
The vicinity of Uxbridge in the state of Massachusettes has been thought of as a station for three Regiments (the 14th. 15 & 16). I request that you will without delay cause a careful examination to be made in that quarter whether a fit situation can be found for the purpose. It must of course have upon it wood sufficient and proper for the construction of the huts and for fuel—A convenient and adequate supply of good water—a healthful scite and a plentiful surrounding Country are also indispensable requisites.
It is most desireable to procure the ground upon hire, as it may never be wanted but for the special occasion and it might not be easy afterwards to dispose of it. But if this should prove intirely impracticable enquiry must then be made as to the price for which it can be purchased. Though Uxbridge is particularly mentioned, yet if there be no fit position in the neighbourhood of that place, it must [be] sought for somewhere else. But a preference is to be given to some position intermediate to Boston and New Port.
It being a part of the duty of the contractors for Massachusettes to provide quarters for the troops you will have recourse to their aid—and you will consult Jonathan Jackson Esquire Agent for the War Department upon the subject.
But it is my desire that you will devote your personal attention to the subject. Nor is any time to be lost. When the necessary examination shall have been made you will report the result with all the particulars including the terms of hire or purchase to me for final direction.
I begin to be anxious to know the progress which has been made in recruiting for your regiment.
With great consideration & esteem   I am Sir   Yr. Obed ser
Col. Rice
